PER CURIAM.  On November 8, 2000, appellant Oscar Stilley, appearing pro se, filed a petition for writ of certiorari, requesting that the trial court clerk be directed to complete the record on appeal. We grant Mr. Stilley’s petition, grant a thirty-day extension to complete the record, and direct the Supreme Court Clerk to issue a writ to the Faulkner County Circuit Clerk for the purpose of obtaining the transcript of testimony and exhibits in this case. The court reporter shall prepare a transcript of the trial for appeal and file the record with the supreme court clerk within thirty days from the date of this per curiam order. An appropriate briefing schedule will then be set by the clerk of this court. Mr. Stilley’s motion for extension of time to file the brief on appeal is, therefore, moot.